     Case 8:20-cv-02008-ODW-JEM Document 15 Filed 04/06/21 Page 1 of 1 Page ID #:223



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
       JEVON RAMON SWINT,                         )    Case No. SACV 20-2008-ODW (JEM)
12                                                )
                           Petitioner,            )
13                                                )    ORDER ACCEPTING FINDINGS AND
                    v.                            )    RECOMMENDATIONS OF UNITED
14                                                )    STATES MAGISTRATE JUDGE
       JOSIE GASTELO,                             )
15                                                )
                           Respondent.            )
16                                                )
17
             Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
       records on file, and the Report and Recommendation of the United States Magistrate
19
       Judge. Petitioner has filed Objections, and the Court has conducted a de novo review of
20
       those portions of the Report and Recommendation to which Petitioner has objected. The
21
       Court accepts the findings and recommendations of the Magistrate Judge.
22
             IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; and (2)
23
       Judgment shall be entered dismissing the action with prejudice.
24

25
       DATED: April 6, 2021
26                                                          OTIS D. WRIGHT, II
                                                      UNITED STATES DISTRICT JUDGE
27

28
